FILED
                             NOT FOR PUBLICATION                            SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10621

                Plaintiff - Appellee,             D.C. No. 4:12-cr-00333-RCC

  v.
                                                  MEMORANDUM *
MISAEL CORONA-ROMERO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Daniel L. Hovland, District Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Misael Corona-Romero appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Daniel L. Hovland, United States District Judge for
the District of North Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Corona-Romero contends that the district court procedurally erred by failing

to consider all of the 18 U.S.C. § 3553(a) sentencing factors, and by failing to

explain adequately the sentence. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. Although

the district court did not explicitly reject the arguments raised by Corona-Romero,

the record reflects that the court considered those arguments along with the section

3553(a) sentencing factors, and adequately explained the sentence imposed. See

United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir. 2008).

      Corona-Romero also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Corona-

Romero’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 77-

month sentence at the bottom of the Guidelines is substantively reasonable in light

of the section 3553(a) sentencing factors and the totality of the circumstances,

including Corona-Romero’s criminal history. See id.

      AFFIRMED.




                                          2                                    12-10621